Robinson, Justice, concurring. The majority holds that when the defendant asked for an instructed verdict at the finish of plaintiff’s testimony, the trial court was authorized to take the case from the jury at that point because the plaintiff also at that time asked for an instructed verdict. This Court invokes the rule which applies when both parties have put on all their evidence and each has asked for an instructed verdict, and no other instructions are requested; but in my opinion an entirely different situation is here presented. The defendant did not waive his right to proceed with the evidence because of his request for the directed verdict. His motion at that point was in effect a demurrer to the evidence. If the court had not granted the motion, defendant would not have been precluded from proceeding to introduce his evidence. Instead of counsel for the defendant waiving his right to put on any evidence and submitting the case to the court, counsel objected to the court doing anything at that point other than passing on the motion for a directed verdict for the defendant on the ground that plaintiff had not made a case sufficient to go to the jury. But appellant is in no position to complain of the Court’s action in taking the case from the jury and deciding it on the facts. When counsel for defendant moved for a directed verdict at the close of plaintiff’s testimony, counsel for plaintiff said: “Your Honor, my recollection is that the defendant asked for a directed verdict and the plaintiff joins him in that request and the effect of it is to take it from the jury and authorize the court to render a decision.” It is well established that upon the doctrine of invited error, a party cannot complain of an alleged erroneous action of the trial court, if he himself has endorsed such action. Missouri Pacific Railroad Co., Thompson, Trustee v. Gilbert, Adm., 206 Ark. 683, 178 S. W. 2d 73. I concur in the result reached by the majority. Mr. Justice George Rose Smith joins in this opinion.